Application pursuant to CPLR article 78 for relief in the nature of prohibition denied as not being the appropriate remedy in this case (Matter of Lee v. County Court of Erie County, 27 N Y 2d 432, 436-437; icf. Hensley v. Municipal Ct., 411 TJ. S. 345), without prejudice to an application by petitioner for a writ of habeas corpus (see CPLR 7002 [a]) or to an application by the District Attorney or others authorized for relief pursuant to sections 1032 and 1056 of the Family Court Act. Staley, Jr., J. F., Cooke, Sweeney, Kane and Main, JJ., concur.